ROSS, Circuit Judge.
This suit was brought for the alleged infringement of certain letters patent relating to “method of delineating or reproducing pictures and designs.”
The gist of the patented process, as we view it, is the building of color upon color in producing their multicolor picture designs, thereby producing a certain embossed effect. The nearest approach to anticipation shown by the record is the English patent to Simon, and we agree with the court below, for reasons stated in its opinion and which, therefore, need not be repeated, that the complainant’s process was not anticipated by that of Simon. "We think the Patent Office rightly held novel the process here claimed, and that it is highly useful is abundantly shown by the evidence.
That the defendants to the suit infringed by using the same process in the production of their designs and pictures — sometimes, it is true, *261by tlie use of a single screen and sometimes by the use of a plurality oí screens — clearly appears from the record. In each instance the same process was used.
It is enough to say, in answer to the contení ion of the cross-appel-iecs, that the injunction granted should have been extended to the use of a plurality of screens; that none of the claims of the patent sued-on covered more than one screen.
The judgment is affirmed.